FILED
                                                                          United States Court of Appeals
                                         PUBLISH                                  Tenth Circuit

                       UNITED STATES COURT OF APPEALS                             May 26, 2015

                                                                              Elisabeth A. Shumaker
                                    TENTH CIRCUIT                                 Clerk of Court


 PRE-PAID LEGAL SERVICES, INC.,

        Plaintiff - Appellee,

 v.                                                            No. 14-7032

 TODD CAHILL,

        Defendant - Appellant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA
                      (D.C. No. 6:12-CV-00346-JHP)


Gary E. Smith, Gary E. Smith, P.C., Dallas, Texas, appearing for Appellant.

Timila S. Rother (Harvey D. Ellis, Jr. and Melanie Wilson Rughani, with her on the
brief), Crowe & Dunlevy, Oklahoma City, Oklahoma, appearing for Appellee.


Before MATHESON, SEYMOUR, and McHUGH, Circuit Judges.


MATHESON, Circuit Judge.


       Pre-Paid Legal Services, Inc., d.b.a. LegalShield (“Pre-Paid”), sued Todd Cahill,

its former employee, alleging tort and contract violations. Mr. Cahill removed the case

from state to federal court based on diversity jurisdiction, and moved to stay the district

court proceedings under the Federal Arbitration Act (“FAA”) so the parties could pursue
arbitration. The FAA requires a court to stay its proceedings pending arbitration

provided “the applicant for the stay is not in default in proceeding with the arbitration.” 9

U.S.C. § 3. The district court granted Mr. Cahill’s motion to stay the proceedings.

       Mr. Cahill, however, failed to pay his share of the arbitration fees, and the

arbitrators directed termination of the arbitration proceedings. Pre-Paid moved the

district court to lift the stay and resume with litigation. The court granted the motion,

adopting a magistrate judge’s report and recommendation. The magistrate judge had

recommended lifting the stay because the arbitrators “elected to terminate” the

proceedings and “[i]t is clear under these circumstances that the arbitrators considered

Cahill’s failure to pay to be a default in arbitration.” App. at 603.

       Mr. Cahill appeals the district court’s order, arguing the court violated § 3 of the

FAA by lifting the stay. He asks this court to reinstate the stay. Pre-Paid argues we lack

jurisdiction to hear this appeal. It also opposes the appeal on the merits.

       We have jurisdiction to hear this appeal under 9 U.S.C. § 16(a)(1)(A). On the

merits, we affirm.

                                   I. BACKGROUND

                                   A. Factual History

       Pre-Paid sells legal services contracts through which members have access to the

assistance of provider attorneys. Independent sales associates sell these contracts through

a network marketing system. Mr. Cahill became an independent sales associate with Pre-

Paid in 2004.




                                              -2-
       In his employment contract with Pre-Paid, Mr. Cahill agreed not to solicit or

recruit Pre-Paid’s other sales associates during the term of his contract or for two years

after its termination. The contract also required

       [a]ll disputes and claims relating to [Pre-Paid], [this] Agreement, . . . or any
       other claims or causes of action between [Cahill and Pre-Paid] . . . , whether
       in tort or contract, shall be settled totally and finally by arbitration . . . in
       accordance with the Commercial Arbitration Rules of the American
       Arbitration Association . . . .

App. at 120.

       In 2012, Mr. Cahill left Pre-Paid to join another network marketing company.

Pre-Paid alleges Mr. Cahill began to misuse trade secret information, contact other Pre-

Paid associates, and solicit them to join his new place of employment.

                                 B. Procedural History

       On August 14, 2012, Pre-Paid filed an action in Oklahoma state court claiming

Mr. Cahill had breached his contract, unlawfully misappropriated Pre-Paid’s trade

secrets, and tortiously interfered with contract and business relations. Mr. Cahill

removed the action to the District Court for the Eastern District of Oklahoma.

       On August 24, 2012, Mr. Cahill moved to stay the district court proceedings

pending arbitration. Pre-Paid did not object. A magistrate judge recommended granting

Mr. Cahill’s motion for a stay. On February 12, 2013, the district court adopted the

magistrate judge’s recommendation and entered the stay pending arbitration.

       On February 13, 2013, Pre-Paid initiated arbitration proceedings before the

American Arbitration Association (“AAA”). Pre-Paid paid its share of arbitration fees,

but Mr. Cahill did not. Pre-Paid declined to pay Mr. Cahill’s share of the fees. The


                                              -3-
Director of ADR Services at the AAA repeatedly warned Mr. Cahill’s attorney that if Mr.

Cahill did not pay, the arbitration proceedings would be suspended, which is exactly what

happened.

       On June 27, 2013, the arbitration panel suspended the arbitration, warning the

parties that if the deposits were not paid by a certain date, the arbitration would be

terminated. Mr. Cahill still refused to pay and did not request any form of

accommodation from the arbitrators. On July 10, 2013, the AAA terminated the

arbitration: “As advised in our correspondence dated June 27, 2013, the outstanding

balance remains unpaid. . . . By direction of the Panel, we have closed our file pursuant to

R-54.” Id. at 441.

       On July 16, 2013, Pre-Paid moved to lift the stay of district court proceedings.

Mr. Cahill filed a response opposing Pre-Paid’s motion to lift the stay. On March 31,

2014, a magistrate judge recommended the motion be granted. On April 16, 2014, the

district court adopted that recommendation and lifted the stay.

       Mr. Cahill appeals the district court’s lifting of the stay. He argues this court has

jurisdiction under 9 U.S.C. § 16(a)(1)(A). Pre-Paid moves to dismiss the appeal for lack

of jurisdiction. If we reach the merits, Pre-Paid urges us to affirm the lifting of the stay.

                                  C. Legal Background

       Two FAA provisions and two AAA rules are relevant to this case. Section

16(a)(1)(A) of the FAA provides: “(a) An appeal may be taken from—(1) an order—(A)

refusing a stay of any action under section 3 of this title.” 9 U.S.C. § 16(a)(1)(A).

Section 3, in turn, mandates a stay of federal court proceedings pending arbitration:


                                              -4-
       If any suit or proceeding be brought in any of the courts of the United
       States upon any issue referable to arbitration under an agreement in writing
       for such arbitration, the court in which such suit is pending, upon being
       satisfied that the issue involved in such suit or proceeding is referable to
       arbitration under such an agreement, shall on application of one of the
       parties stay the trial of the action until such arbitration has been had in
       accordance with the terms of the agreement, providing the applicant for the
       stay is not in default in proceeding with such arbitration.

9 U.S.C. § 3.

       AAA Rule 50 requires parties to share arbitration expenses equally “unless they

agree otherwise or unless the arbitrator in the award assesses such expenses or any part

thereof against any specified party or parties.” App. at 486. AAA Rule 54 provides that

if the payments are not made, “the AAA may so inform the parties in order that one of

them may advance the required payment.” Id. at 487. But if the payments remain

unpaid, “the arbitrator may order the suspension or termination of the proceedings.” Id.

                                        II. DISCUSSION

       We have jurisdiction under 9 U.S.C. § 16(a)(1)(A) to hear this appeal. On the

merits, we affirm the district court.

                                        A. Jurisdiction

1. Interlocutory Review under the FAA

       28 U.S.C. § 1291 grants courts of appeals jurisdiction over “all final decisions of

the district courts of the United States.” A final decision “is a decision by the district

court that ‘ends the litigation on the merits and leaves nothing for the court to do but

execute the judgment.’” Utah ex rel. Utah State Dep’t of Health v. Kennecott Corp., 14
F.3d 1489, 1492 (10th Cir. 1994) (quoting Catlin v. United States, 324 U.S. 229, 233



                                               -5-
(1945)). A district court’s decision to lift a stay is not final; rather than end the litigation,

it revives it. It would initially appear we do not have jurisdiction to review the district

court’s decision here to lift the stay.

       Section 16(a)(1)(A) of the FAA, however, recognizes an exception to the final

decision rule for an order that refuses a stay under 9 U.S.C. § 3. See 9 U.S.C.

§ 16(a)(1)(A). As explained above, § 3 mandates a stay of federal court proceedings

pending arbitration. The provision manifests a “liberal federal policy favoring arbitration

agreements.” Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 25 (1991)

(quotations omitted). “In considering our appellate jurisdiction, . . . § 16(a) ensur[es] that

district court orders hostile to arbitration agreements can be immediately appealed.”

Grosvenor v. Qwest Corp., 733 F.3d 990, 995 (10th Cir. 2013) (alteration in original)

(quotations omitted).

       Here, the district court initially stayed its proceedings on February 12, 2013. Its

April 16, 2014 order lifted that stay. Our threshold question is whether the order lifting

the stay is an order “refusing a stay of any action under section 3,” which would confer

jurisdiction on this court to review the order. 9 U.S.C. § 16(a)(1)(A).

2. Statutory Interpretation and Application

       When interpreting a statute, “we turn first to the text.” Conrad v. Phone

Directories Co., 585 F.3d 1376, 1381 (10th Cir. 2009) (quotations omitted). “If the

words of the statute have a plain and ordinary meaning, we apply the text as written.” Id.

We also consider the statute’s broader context. Id.




                                               -6-
       Federal courts interpret jurisdictional statutes narrowly. Id. at 1382 (“Because of

the limited and defined nature of the jurisdiction of the federal courts, we are bound to

construe statutes conferring jurisdiction narrowly.”). “[I]f there is ambiguity as to

whether the instant statute confers federal jurisdiction over this case, we are compelled to

adopt a reasonable, narrow construction.” Pritchett v. Office Depot, Inc., 420 F.3d 1090,

1095 (10th Cir. 2005).

       Our jurisdictional analysis focuses on two phrases in § 16(a)(1)(A)—“refusing a

stay” and “under section 3.”

       a. “[R]efusing a Stay”

       Section 16(a)(1)(A) permits an appeal only from an order “refusing a stay.” 9

U.S.C. § 16(a)(1)(A). Pre-Paid argues Mr. Cahill is not appealing an order “refusing a

stay” but is instead appealing an order lifting the stay the district court had previously

granted. This appeal, according to Pre-Paid, falls outside the scope of § 16(a)(1)(A). We

disagree.

       The order lifting the stay here was effectively one “refusing a stay.” Mr. Cahill

sought and initially received a stay. When the district court later lifted the stay, it

declined to keep the stay in effect. The court’s decision granted Pre-Paid’s request to lift

the stay but also denied Mr. Cahill’s request to maintain the stay, a request Mr. Cahill

made in his response to Pre-Paid’s motion to lift the stay. We cannot draw a meaningful

distinction in applying § 16(a)(1)(A) between an order that refuses a request for a stay

and an order that refuses a request to maintain a stay already in place. The district court’s




                                               -7-
decision both lifting the stay and refusing to continue the stay was therefore effectively

one “refusing a stay.”

         Three other circuits have equated lifting a stay with “refusing a stay” under

§ 16(a)(1)(A). In GEA Group AG v. Flex-N-Gate Corp., 740 F.3d 411, 414 (7th Cir.

2014), the appellee moved the district court to lift an already-imposed stay, and the

appellant argued for its continuation while arbitration was pending. The district court

agreed with the appellee in part, partially lifting the stay to allow for limited discovery.

Id. at 415. On appeal, the Seventh Circuit determined it had jurisdiction over the district

court’s order:

         [The appellant] asked for a stay under section 3 of all proceedings in the
         district court. The district judge in the order that [the appellant] is
         appealing has granted in effect a more limited stay. His refusal to grant the
         complete stay that [the appellant] seeks is appealable even though the stay
         order is interlocutory and the appellant might not be entitled to the stay that
         he is seeking.

Id.; see also Dobbins v. Hawk’s Enters., 198 F.3d 715, 716 (8th Cir. 1999) (equating,

without explanation, an order to lift a stay with an order refusing a stay); Corpman v.

Prudential-Bache Sec., Inc., 907 F.2d 29, 30 (3d Cir. 1990) (noting it had jurisdiction to

consider an order vacating a stay and reinstating a case “since the district court’s order is

in essence an order refusing to stay an action under section 3 of the Federal Arbitration

Act”).

         Guided by the statute’s text and persuasive authority from other circuits, we

conclude the district court’s order lifting the stay in this case was effectively one

“refusing a stay” under § 16(a)(1)(A).



                                               -8-
       b. “[U]nder section 3”

       Section 16(a)(1)(A) permits an appeal only from an order “refusing a stay of any

action under section 3 of this title.” 9 U.S.C. § 16(a)(1)(A) (emphasis added). We must

therefore also consider whether Mr. Cahill appeals an order refusing a stay “under section

3.” Id.

       In Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 627-29 (2009), the Supreme

Court instructed that circuit courts should not consider the underlying merits of an appeal

from the denial of a stay in determining whether they have jurisdiction. Instead, “any

litigant who asks for a stay under § 3 is entitled to an immediate appeal from denial of

that motion—regardless of whether the litigant is in fact eligible for a stay.” Id. at 627.

“Jurisdiction over the appeal . . . must be determined by focusing upon the category of

order appealed from, rather than upon the strength of the grounds for reversing the

order.” Id. at 628 (quotations omitted). Thus, in determining whether we have

jurisdiction in this case, Arthur Andersen prohibits us from considering the merits of the

appeal—whether Mr. Cahill was in default or the arbitration had terminated at the time

the district court refused to maintain the stay.

       Shortly after Arthur Andersen, this court in Conrad recognized two ways for a

circuit court to determine whether an appellant had asked the district court for a stay

“under section 3” for purposes of appellate jurisdiction under § 16(a)(1)(A). 585 F.3d at

1385. First, the “surest way to guarantee appellate jurisdiction under § 16(a) is to caption

the motion in the district court as one brought under FAA § [] 3.” Id. Second, if a

motion “is not explicitly styled as a motion under the FAA, or the court suspects that the


                                              -9-
motion has been mis-captioned in an attempt to take advantage of § 16(a), the court must

look beyond the caption to the essential attributes of the motion itself.” Id. “If the

essence of the movant’s request is that the issues presented be decided exclusively by an

arbitrator and not by any court, then the denial of that motion may be appealed under

§ 16(a).” Id. at 1386.

       Conrad then applied this test to the appellants’ appeal of a district court order

granting in part and denying in part their motion to dismiss. Id. at 1379-80, 1386. We

held this court lacked jurisdiction to hear the appeal because the appellants failed to meet

either means to satisfy § 16(a)(1)(A). First, they styled their motion in district court as

one to dismiss rather than a motion under § 3 to stay litigation. Id. at 1386. Second,

looking beyond the motion’s caption, we identified the requested judicial relief was for

dismissal “rather than a request that the court refer the case to an arbitrator to decide the

issues.” Id.

       Mr. Cahill’s response to Pre-Paid’s motion to lift the stay satisfies § 16(a)(1)(A)’s

and Conrad’s requirements. Mr. Cahill did not caption his response as one brought under

§ 3, but he did ask the court to maintain the stay under the FAA. He argued that whether

he was in default “is for the arbitrators, not the District Court to decide.” App. at 502.

By contrast, the appellants in Conrad did not request relief under the FAA from the

district court, nor did they seek arbitration as the sole remedy.

       Pre-Paid argues we have no jurisdiction under § 16(a)(1)(A) and Conrad because

its motion in district court did not seek relief under § 3; rather, its motion sought to lift

the stay and proceed in court, not in arbitration. But Pre-Paid, the appellee here,


                                              - 10 -
mistakenly focuses on itself rather than the appellant, Mr. Cahill. Although Mr. Cahill

technically did not move for a stay under § 3, his response to Pre-Paid’s motion sought a

§ 3 stay and therefore satisfies § 16(a)(1)(A) and Conrad. See GEA Group AG, 740 F.3d

at 415 (noting the appellant “asked for a stay under section 3” even though the appellee

had moved for a lift of the stay and the appellant opposed the lift).

       Pre-Paid also attempts to rely on Grosvenor. In that case, Mr. Grosvenor had sued

Qwest. Grosvenor, 733 F.3d at 992. The parties filed cross-motions for partial summary

judgment contesting the enforceability of an arbitration agreement. Id. at 991-92. The

district court’s summary judgment order held that the arbitration agreement between the

parties was illusory and unenforceable. Id. at 992. Qwest appealed, and this court

dismissed for lack of jurisdiction. Id.

       Grosvenor interpreted and applied 9 U.S.C. §§ 16(a)(1)(B) and 4. Section

16(a)(1)(B) provides: “(a) An appeal may be taken from—(1) an order . . . (B) denying a

petition under section 4 of this title to order arbitration to proceed.” 9 U.S.C.

§ 16(a)(1)(B). Section 4 provides, in relevant part:

       A party aggrieved by the alleged failure, neglect, or refusal of another to
       arbitrate under a written agreement for arbitration may petition any United
       States district court . . . for an order directing that such arbitration proceed
       in the manner provided for in such agreement. . . . The court shall hear the
       parties, and upon being satisfied that the making of the agreement for
       arbitration or the failure to comply therewith is not in issue, the court shall
       make an order directing the parties to proceed to arbitration in accordance
       with the terms of the agreement.

Id. § 4.




                                             - 11 -
       Among other differences, § 16(a)(1)(B) allows appellate jurisdiction only when

the district court has denied a particular form of request: “a petition . . . to order

arbitration to proceed.” Id. § 16(a)(1)(B). By contrast, § 16(a)(1)(A) is not limited to a

particular form of request, and it allows appellate jurisdiction when the district court has

“refus[ed] a stay.” Id. § 16(a)(1)(A).

       Grosvenor said Qwest’s motion for partial summary judgment did not ask the

district court to order arbitration under § 4, thereby failing Conrad. Grosvenor, 733 F.3d

at 998.1 For the reasons explained above, Mr. Cahill’s response requested to maintain a

stay under § 3, thereby satisfying Conrad. The Grosvenor court also said it could not

consider Qwest’s response to Mr. Grosvenor’s motion for partial summary judgment

because it was not a “‘petition under section 4 . . . to order arbitration.’” Id. at 997

(quoting 9 U.S.C. § 16(a)(1)(B)). Qwest had neither petitioned the court for an order to

compel arbitration nor did it even ask for such an order in its response. Id. But Mr.

Cahill’s response to Pre-Paid’s motion requested to maintain a stay, which is sufficient

under §§ 16(a)(1)(A) and 3. Pre-Paid’s reliance on Grosvenor fails.

                                          * * * *

       For the foregoing reasons, we have jurisdiction to hear this appeal.




       1
         Earlier in the litigation, the district court had denied Qwest’s motion to compel
arbitration under § 4, and Qwest did not attempt to appeal from that order. Id. at 991,
997. Both parties then moved for partial summary judgment. Id. at 991. In its motion,
Qwest argued the parties had entered an arbitration agreement, but it “did not make
another request for an order to compel arbitration.” Id. This court therefore determined
that Qwest’s appeal could not satisfy Conrad’s requirements. Id. at 998.

                                              - 12 -
                                         B. Merits

       We affirm the district court’s lifting of the stay because § 3 did not require the

court to maintain a stay. We analyze two relevant phrases in § 3—“until such arbitration

has been had in accordance with the terms of the agreement” and “in default in

proceeding with such arbitration.” 9 U.S.C. § 3. Each independently supports the district

court’s order.

       As for the standard of review, “[w]e review de novo the district court’s decision to

deny a stay pending arbitration.” Chelsea Family Pharmacy, PLLC v. Medco Health

Solutions, Inc., 567 F.3d 1191, 1196 (10th Cir. 2009). “We review a district court’s

decision as to default of arbitration de novo but defer to the district court’s underlying

factual findings.” Forrester v. Penn Lyon Homes, Inc., 553 F.3d 340, 342 (4th Cir.

2009). “[W]e review the factual findings of a district court for clear error.” Sink v. Aden

Enters., 352 F.3d 1197, 1199 (9th Cir 2003).

1. “[U]ntil such arbitration has been had in accordance with the terms of the
   agreement”

       In recommending the stay be lifted, the magistrate judge noted “the arbitration in

this case is not still pending, because the arbitrator has decided that the appropriate

remedy for Cahill’s failure to pay his share of costs was dismissal.” App. at 602.

Although § 3 does not use the term “pending” in reference to arbitration, it does state a

federal court must stay court proceedings until arbitration “has been had in accordance

with the terms of the agreement.” 9 U.S.C. § 3. The employment contract between Mr.

Cahill and Pre-Paid specifies that “[a]ll disputes and claims . . . shall be settled totally and



                                              - 13 -
finally by arbitration . . . in accordance with the Commercial Arbitration Rules of the

American Arbitration Association.” App. at 120.

       The phrase “totally and finally” may suggest the arbitration “ha[d] [not] been had

in accordance with the terms of the agreement” because it had not reached a merits

determination. Id.; 9 U.S.C. § 3. But the agreement specifies the arbitration settle all

disputes and claims “totally and finally . . . in accordance with” the AAA rules. App. at

120. The rules require the parties to share arbitration expenses equally. Without

payment, the arbitration panel can and did terminate the proceedings.

       The AAA determined the arbitration had gone as far as it could due to Mr. Cahill’s

repeated refusal to pay the fees. Under the AAA rules, the panel terminated the

proceedings. As such, the arbitration “ha[d] been had in accordance with the terms of the

agreement,” 9 U.S.C. § 3, removing the § 3 requirement for the district court to stay the

proceedings.

       Our holding is consistent with decisions of other courts that have determined a

party’s failure to pay its share of arbitration fees breaches the arbitration agreement and

precludes any subsequent attempt by that party to enforce that agreement. See, e.g.,

Brown v. Dillard’s, Inc., 430 F.3d 1004, 1011 (9th Cir. 2005) (explaining the defendant

“breached the arbitration agreement by refusing to participate in properly initiated

arbitration proceedings” and that the “breach was tantamount to a repudiation of the

arbitration agreement”); Sink, 352 F.3d at 1201 (“[F]ailure to pay required costs of

arbitration was a material breach of its obligations in connection with the arbitration.”);

Garcia v. Mason Contract Prods., LLC, No. 08-23103-CIV, 2010 WL 3259922, at *3


                                             - 14 -
(S.D. Fla. Aug. 18, 2010) (unpublished) (holding “[b]y failing to timely pay its share of

the arbitration fee, Defendant materially breached its obligations, thereby ‘scuttling’ [its]

opportunity” to insist on arbitration).2

       Mr. Cahill breached the arbitration agreement by failing to pay his fees in

accordance with AAA rules and was not entitled to maintain the stay under § 3.

2. “[I]n default in proceeding with such arbitration”

       Alternatively, lifting the stay was permissible under § 3 because Mr. Cahill was

“in default in proceeding with [the] arbitration.” 9 U.S.C. § 3. Section 3 does not require

a stay when the applicant for the stay is in default. Because only Mr. Cahill wanted a

stay and because he was in default, § 3’s mandate to issue a stay did not apply.

       a. Mr. Cahill was “[i]n default in proceeding with [the] arbitration.”

       The parties agree and the record shows Mr. Cahill failed to pay his share of the

arbitration fees. The AAA repeatedly asked him to pay. In the arbitration proceeding,

Mr. Cahill did not show he was unable to afford payment, ask the arbitrators to modify

his payment schedule, or move for an order requiring Pre-Paid to pay his share for him so

that arbitration could continue. Instead, by refusing multiple requests to pay, he allowed

arbitration to terminate.

       Failure to pay arbitration fees constitutes a “default” under § 3. Because Mr.

Cahill failed to pay his arbitration fees, he was in “default.” See Garcia, 2010 WL
2
        Although unpublished, out-of-circuit, district court opinions lack precedential
value, we find the reasoning of such decisions cited here to be instructive under the
circumstances of this case. See 10th Cir. R. 32.1 (“Unpublished decisions are not
precedential, but may be cited for their persuasive value.”); see also Fed. R. App. P. 32.1.

                                             - 15 -
3259922, at *4 (“[T]his default was . . . an intentional and/or reckless act because the

AAA provided repeated notices to the Defendant that timely payment of the fee had not

been received. . . . There is no other description the Court can find for this self-created

situation other than ‘default.’”); Rapaport v. Soffer, No. 2:10-cv-00935-KJD-RJJ, 2011
WL 1827147, at *2 (D. Nev. May 12, 2011) (unpublished) (finding the defendant was in

default under § 3 because the AAA “closed” or “terminated” the case because of his

failure to pay fees); Sanderson Farms, Inc. v. Gatlin, 848 So. 2d 828, 837-38 (Miss.

2003) (finding the defendant refused to pay its one-half of the costs pursuant to an

arbitration agreement and that this constituted “default” under § 3). Because Mr. Cahill

was in default, the district court was not obligated under § 3 to maintain the stay so that

arbitration could proceed.3

       b. The question of default under § 3 is not reserved for a formal finding by
          arbitrators.

       Mr. Cahill contends the arbitrators must find default under § 3. Because the

arbitrators did not make a formal finding of default when they terminated the

proceedings, Mr. Cahill argues “it is not the trial court’s place to substitute its judgment

or to guess what the arbitrator meant” on the nonpayment of fees and its consequences.

Aplt. Br. at 7.


       3
         The FAA does not define “[d]efault in proceeding with [the] arbitration.” 9
U.S.C. § 3. As noted above, some courts have viewed a party’s failure to pay its share of
the arbitration fees as a breach of the arbitration agreement, which precludes any
subsequent attempt by that party to enforce that agreement. Other courts have treated the
failure to pay arbitration fees as a waiver of the right to arbitrate. See, e.g., Brown, 430
F.3d at 1012-13. Under either approach, the result is the same: Mr. Cahill’s failure to
pay his share of costs precludes him from seeking arbitration.

                                             - 16 -
       Mr. Cahill relies primarily on Howsam v. Dean Witter Reynolds, 537 U.S. 79

(2002). In Howsam, the Supreme Court considered a rule of the National Association of

Securities Dealers (“NASD”) that no dispute is subject to arbitration when six years have

elapsed since the event giving rise to the dispute. Id. at 81. After the petitioner sought

arbitration, the respondent sued in federal district court, invoking the NASD rule. Id. at

82. The Supreme Court held an arbitrator, not the court, should apply the rule. Id. at 82-

85. “[P]rocedural questions which grow out of the dispute and bear on its final

disposition are presumptively not for the judge, but for an arbitrator, to decide. So, too,

the presumption is that the arbitrator should decide allegations of waiver, delay, or a like

defense to arbitrability.” Id. at 84 (quotations, citation, and alterations omitted).

       Howsam is distinguishable. It dealt with an NASD rule about time limits, not

default under § 3 of the FAA. The time limit was part of the arbitrator’s own rules and

not contained in a federal statute like § 3. Indeed, the Court in Howsam noted that NASD

arbitrators, as compared to judges, are “comparatively more expert about the meaning of

their own rule, [and] are comparatively better able to interpret and to apply it.” Id. at 85.

The same cannot be said, however, of the meaning of “default” in a federal statute; the

parties “would likely have expected a court to have decided [this] gateway matter.” Id. at

83.4

       At least one circuit has expressed concern about divesting courts of the power to

decide whether a default has occurred under § 3. In Marie v. Allied Home Mortgage

       4
        But even if we were to assume Howsam established a firm rule that default
determinations under § 3 must be made by arbitrators, the arbitrators did make a finding
of default here, as will be explained below.

                                              - 17 -
Corp., 402 F.3d 1, 3 (1st Cir. 2005), the First Circuit considered whether the appellant

had waived its right to arbitrate due to inconsistent activity in another litigation forum.

The court analyzed this waiver issue under § 3 because “default” in § 3 includes

“waiver.” Id. at 13. Citing § 3’s default language, the First Circuit noted “[t]his language

would seem to place a statutory command on courts, in cases where a stay is sought, to

decide the waiver issue themselves.” Id.; see also id. at 14 n.10 (“The ‘default’ language

in Section 3 of the FAA . . . perhaps gives courts a duty, which cannot be shifted by

contract between the parties, to determine whether waiver has occurred.”).

       In addition to Marie, we find Sink more instructive to decide our case than

Howsam. In Sink, the Ninth Circuit permitted the lifting of a stay after the district court

found the defendants had failed to pay their arbitration fees. 352 F.3d at 1199-1200. The

arbitration entity had cancelled the arbitration due to the nonpayment of fees. Id. at 1199.

The plaintiff then sought, and the arbitrator entered, default against the defendants. Id.

The plaintiff moved to lift the stay of district court proceedings, which the court granted

because the defendants had defaulted. Id. The defendants appealed, arguing it was error

for the district court to find they had defaulted. Id. The Ninth Circuit affirmed, noting

the district court’s finding was “in confirmation” of the arbitrator’s determination of

default and was supported by the record. Id. at 1199-1200.

       Mr. Cahill argues Sink is distinguishable because the AAA in this case did not

enter a formal default order against him, whereas the arbitration entity did in Sink. We

disagree. Contrary to Mr. Cahill’s assertion that “[t]he arbitrator’s finding of default in

Sink was dispositive,” Aplt. Br. at 8, the Ninth Circuit did not rely exclusively on the


                                             - 18 -
formal default order. It also relied on the record, which showed the defendants had

received multiple notices to pay, did not report inability to pay, and had not made

genuine efforts to make alternative arrangements. Sink, 352 F.3d at 1199; see also

Garcia, 2010 WL 3259922, at *1 (“The record here shows that Defendant is now in

default.”). The Ninth Circuit never mentioned Howsam.

       Other courts also have rejected the argument that Sink is distinguishable from

cases where the arbitrators had not formally entered default. See, e.g., Rapaport, 2011
WL 1827147, at *2 (discounting the fact the arbitrator had not entered a default judgment

against the defendant because the record showed the defendant had failed to pay his fees

and the “[l]ack of a formal ruling of default from the arbitrator does not change [the]

reality” that “the failure by a party to pay fees in arbitration will prevent that party from

successfully moving to compel arbitration in the same case in the future”).

       Mr. Cahill also cites Lifescan, Inc. v. Premier Diabetic Services, Inc., 363 F.3d
1010 (9th Cir. 2004), and Dealer Computer Services, Inc. v. Old Colony Motors, Inc.,

588 F.3d 884 (5th Cir. 2009), to argue the arbitrators, not the district court, should have

made a formal finding of default.

       In Lifescan, the parties submitted their dispute to AAA arbitration. 363 F.3d at

1011. A few days before the final hearings, the defendant announced it could not pay its

share of fees. Id. The arbitrators gave the plaintiff the option of advancing the

defendant’s fees, but it refused. Id. The AAA suspended the proceedings. Id. The

plaintiff filed a motion to compel arbitration and order the defendant to pay its share of

fees under 9 U.S.C. § 4, which the district court granted. Id. The Ninth Circuit reversed,


                                              - 19 -
holding “the arbitration has proceeded pursuant to the parties’ agreement and the rules

they incorporated. There was therefore no basis for an order requiring [the defendant] to

pay the fees, or compelling arbitration.” Id. at 1013.

       In Dealer, the plaintiff sought arbitration and paid its share of fees. 588 F.3d at

886. The defendant notified the AAA it did not have adequate funds to pay. Id. The

arbitrators asked the plaintiff to pay the defendant’s share, but it refused. Id. The

arbitrators suspended the proceedings. Id. The plaintiff filed a motion to compel

arbitration and order the defendant to pay its share of fees under § 4, which the district

court granted. Id. The Fifth Circuit reversed, citing Lifescan and stating the “[p]ayment

of fees is a procedural condition precedent that the trial court should not review.” Id. at

887, 889.

       Dealer and Lifescan are distinguishable from our case. First, in both Dealer and

Lifescan, the arbitrators had asked the party that had already paid its share of arbitration

fees to pay the fees of the other party, which had refused to pay. Dealer, 588 F.3d at 886;

Lifescan, 363 F.3d at 1011. Rather than do so, the party that had paid its share sought

help outside the arbitration proceedings and asked the district court to order the other

party to pay. Dealer, 588 F.3d at 886; Lifescan, 363 F.3d at 1011. Both district courts

granted the request. Dealer, 588 F.3d at 886; Lifescan, 363 F.3d at 1011. But the circuit

courts reversed, leaving the issue of how to allocate fee payment to the AAA, which had

already decided to ask the paying party to advance the fees for both sides. Dealer, 588
F.3d at 888-89; Lifescan, 363 F.3d at 1012-13. Here, the AAA did not ask Pre-Paid to

advance Mr. Cahill’s fees. Instead, it terminated the arbitration. Pre-Paid did not ask the


                                             - 20 -
district court to order Mr. Cahill to pay. Instead, Pre-Paid asked the district court to lift

the stay, arguing Mr. Cahill was in default in the arbitration proceedings under § 3.

Neither Dealer nor Lifescan concerned whether a district court could address that issue—

whether a party was in default—because it was not a question presented in those cases.5

       Second, in both Dealer and Lifescan, the arbitration panels responded to the

paying party’s refusal to advance the full fees by suspending, rather than terminating the

proceedings. Dealer, 588 F.3d at 886; Lifescan, 363 F.3d at 1011. The parties

conceivably could have continued with arbitration; indeed, no one asked the district

courts to lift the stay of judicial proceedings. By contrast, the arbitration proceedings

       5
           Mr. Cahill cites Juiceme, LLC v. Booster Juice Ltd. Partnership, 730 F. Supp. 2d
1276 (D. Or. 2010), to argue only the arbitrators can decide procedural questions. In
Juiceme, one of the defendants failed to pay its share of the arbitration costs. Id. at 1278.
The arbitrator terminated the proceedings. Id. at 1279. The plaintiffs then sued in district
court. Id. The defendants moved to dismiss, arguing the plaintiffs’ claims were subject
to arbitration. Id. at 1280. The district court concluded that whether inability to pay
precluded arbitration was not for the court to decide. Id. at 1283. It distinguished Sink in
two ways. First, it noted that in its case, “Plaintiffs did not move for an order of default
in arbitration nor did an arbitrator have any opportunity to make any finding of default.”
Id. at 1285. Second, “a collateral fee-sharing agreement is at issue here rather than the
arbitration agreement itself.” Id. The arbitration agreement was silent as to costs, so the
parties had entered a collateral fee-sharing agreement to split the costs. Id. at 1281-82.
The parties later disputed this collateral fee-sharing agreement. The court held “the
effect, if any, on the parties’ arbitration agreement of [the defendant’s] inability to
continue paying the costs of arbitration as required in a collateral fee-sharing agreement
. . . is an issue for the arbitrator rather than the Court.” Id. at 1285.
          We are not convinced Juiceme helps Mr. Cahill. Juiceme’s first attempt to
distinguish Sink fails to recognize that Sink did not rely exclusively on the arbitrators’
formal order of default. Further, as we explain later, we believe the arbitrators here did
make a finding of default. Juiceme’s second way of distinguishing Sink does not apply
here because Pre-Paid and Mr. Cahill have no collateral fee-sharing agreement. Their
arbitration agreement refers to the AAA rules, which require parties to split costs. Mr.
Cahill calls this a “distinction without a difference.” Aplt. Br. at 10. But Juiceme itself
relied on this distinction to distinguish Sink. The lack of a collateral fee-sharing
agreement here makes our case more analogous to Sink.

                                              - 21 -
here were terminated, and there is no indication the AAA has left open the possibility for

the proceedings to continue.

       We hold in the circumstances of this case that the absence of a formal finding of

default by the arbitrators does not preclude the district court from making that

determination under § 3.

       c. Even if the question of default is left to the arbitrators, the arbitrators here
          found Mr. Cahill was in default.

       Even assuming the issue of default must be left to the arbitrators, the arbitrators in

this case found that Mr. Cahill was in default. Rather than alter the payment schedule,

order Pre-Paid to pay Mr. Cahill’s share, or relieve Mr. Cahill of his obligation to pay, the

arbitrators first suspended and then terminated the proceedings and closed the case. As

the district court found, this termination constituted a finding of default because it was

the result of Mr. Cahill’s failure to pay. See App. at 600 (“[A]lthough no order of default

was entered, it is difficult to see termination of the proceedings under such circumstances

as anything other than a declaration of default.”); id. at 603 (“It is clear under these

circumstances that the arbitrators considered Cahill’s failure to pay to be a default in

arbitration . . . .”); see also Garcia, 2010 WL 3259922, at *3-4 (noting that although the

arbitrator did not take the “affirmative action” of entering a default, “[t]here is no other

description the Court can find for this self-created situation other than ‘default’”);

Rapaport, 2011 WL 1827147, at *2 (noting that although the arbitrator had not “formally

entered an order of default against him due to his inability to pay,” the arbitrator’s

termination of the arbitration for this reason nevertheless constituted a finding of default,



                                              - 22 -
and the “[l]ack of a formal ruling of default from the arbitrator does not change this

reality”).

       Mr. Cahill argues that even if the termination constituted a finding of default, the

arbitrators did not know which party had failed to pay and their termination thus could

not have been a finding of default against Mr. Cahill specifically. We disagree. The

district court did not clearly err in finding the arbitration panel knew of Mr. Cahill’s

failure to pay. Although the relevant emails were between the Director of ADR Services

at the AAA and Mr. Cahill’s attorney, the emails permitted the inference that the Director

informed the arbitrators of Mr. Cahill’s failure to pay. See App. at 515 (stating in an

email “[i]f payment is not received by the end of the week, Friday, June 21, 2013, I will

be advising the arbitrator that the first deposits have not yet been received.” (emphasis

omitted)); id. at 441 (stating in an email from the Director that “[b]y direction of the

Panel, we have closed our file”).

       Even if we assume the arbitrators did not know, the district court could determine

for itself, as explained above, which party was in default, as evident from the record. See

Rapaport, 2011 WL 1827147, at *2 (observing that, although the record was insufficient

to determine the correctness of the defendant’s contention that the AAA “simply closed

the arbitration because neither party paid the arbitration fees,” it was “evident from the

limited record available” that defendant was responsible for paying the deficient fees

“and that the termination resulted from his lack of payment” (emphasis and quotations

omitted)); Brandifino v. CryptoMetrics, Inc., 896 N.Y.S.2d 623, 625, 631 (N.Y. Sup. Ct.

2010) (finding party in default as a matter of fact where arbitrators simply closed the


                                             - 23 -
arbitration due to nonpayment, but the opposing party had “attache[d] an AAA invoice”

as “evidence that it is Respondent who owes the outstanding fees”).6

                                     III. CONCLUSION

       We have jurisdiction under 9 U.S.C. § 16(a)(1)(A). We therefore deny the motion

to dismiss. The district court did not err in lifting the stay under 9 U.S.C. § 3 because the

arbitration “ha[d] been had in accordance with the terms of the agreement” and Mr.

Cahill was “in default in proceeding with such arbitration.” 9 U.S.C. § 3. We therefore

affirm.7


       6
          The AAA rules did not require Pre-Paid to advance Mr. Cahill’s payment. See
App. at 487 (“If arbitrator compensation or administrative charges have not been paid in
full, the AAA may so inform the parties in order that one of them may advance the
required payment.” (emphasis added)). The fact Pre-Paid could have volunteered to pay
Mr. Cahill’s share of the fees does not negate that Mr. Cahill was in default. See
Rapaport, 2011 WL 1827147, at *3 (“[T]he fact that the AAA arbitration rules allow the
arbitrator to ask [the plaintiff] whether [the plaintiff] would like to pay in order to prevent
termination does not create an obligation for [the plaintiff] to do so, nor does it change
the fact that [the defendant] owed the unpaid fees.”); Garcia, 2010 WL 3259922, at *1
(“Plaintiff could absolve the Defendant of that default but chooses not to. Therefore, the
FAA no longer compels us to dismiss or stay this case for arbitration. And we choose not
to.”).
       7
           Our disposition is consistent with the purposes of arbitration:

       [W]hen the purpose of arbitration—to provide a cost-effective and efficient
       means of resolving a claim—is thwarted by a party’s default in failing to
       pay the required fees[,] the Court believes that the paying party’s right to
       have its dispute adjudicated and not to be unreasonably held at the mercy of
       a nonpaying party outweighs the strong presumption in favor of arbitration
       ....

Brandifino, 896 N.Y.S.2d at 630. Indeed, the party that seeks a stay of federal litigation
so as to proceed through arbitration typically “is careful to preserve its right to arbitrate
by timely paying the fees required by the arbitration process, by not litigating elsewhere,
and by faithfully abiding by the supposedly ‘speedy’ and ‘summary’ procedures afforded

                                               - 24 -
to the parties at arbitration.” Garcia, 2010 WL 3259922, *2. Here, Mr. Cahill originally
sought a stay of the district court proceedings to pursue arbitration. But then he failed to
meet the AAA’s fee requirements. Now he seeks to keep the stay in place for more
arbitral proceedings, which he thwarted in the first place.

                                            - 25 -